

Exhibit 10.3
catalentlogo1.jpg [catalentlogo1.jpg]
Management Incentive Plan
FY2020 Summary
Introduction
The Management Incentive Plan (MIP) is a variable annual cash incentive program
under the Catalent, Inc. 2018 Omnibus Incentive Plan (the Plan) that rewards
performance against annual individual and business-based goals. Individual
performance goals designed to support the broader business goals are established
each year between eligible participants and their respective managers. The
Compensation and Leadership Committee (the Committee) of the Board of Directors
(the Board) of Catalent, Inc. (Catalent or the Company) selects the
business-based goals for the MIP from among the corporate financial and
strategic growth objectives approved each year by the Board.
Eligibility for the MIP is based on several criteria, including position in the
organization and past performance. MIP participants are expected to play an
important role in achieving the Company’s strategic goals and contributing to
the growth of the Company and its people. Key features of the MIP, including
funding and the determination and payment of individual awards, are described
below.
Market-Based Program
Catalent believes that providing competitive market-based compensation is
critical to attracting, engaging and retaining key talent and the critical skill
sets and expertise necessary to make Catalent successful. With this in mind,
Catalent’s incentive programs, including the MIP, are reviewed on an annual
basis taking into account market compensation trends, annual financial goals,
and changes in business strategies. Where appropriate, a review is performed and
changes are generally agreed prior to the start of the fiscal year, although the
Company reserves the right to make changes at any time.
MIP Alignment with Financial Goals
Catalent believes that the MIP acts best as an incentive when there is
meaningful alignment between the business performance factors used to measure a
participant’s achievement and the participant’s ability to enhance the
performance of the overall organization through the participant’s position
within the organization. Depending on a participant’s role, the business
performance factors can be weighted among one, two, or three organizational
levels (i.e., overall Catalent, the principal business unit (BU) to which the
participant’s efforts are directed (if any), and the principal site and/or
region to which the participant’s efforts are directed (if any)). In some cases,
the business performance factors may also be weighted differently for
participants who support multiple BUs and/or sites. The chart below provides
several examples of weightings for the business performance factors.




--------------------------------------------------------------------------------



mipimage11.jpg [mipimage11.jpg]
(1) As noted above, there may be cases in which other weightings are used for
individual participants.
(2) Includes positions that support business unit-wide initiatives (e.g., VPs of
operations, quality, or finance for a BU).
(3) This weighting may take into account site/regional results, which may
include the results of multiple BUs and sites.
Business Performance Factors Combine for a Business Achievement Factor (BF)
As noted, the business performance factors measure achievement against a set of
goals fixed each year by the Board and the Committee. For fiscal 2020, there are
three business goals, (1) EBITDA (earnings before interest, taxes, depreciation,
and amortization), which accounts for 65% of the overall business goal, (2)
Revenue at 20%, and (3) Annual Capital Deployed at 15%. Because the MIP measures
achievement against budget, adjustments to EBITDA, Revenue, and Annual Capital
Deployed that are used in determining the budget will also apply when measuring
performance, and results in foreign currencies will be converted to U.S. dollars
at the currency exchange rates used to determine the budget.
EBITDA and Revenue directly measure Catalent’s overall financial performance.
The goal of improving Annual Capital Deployed is to improve Catalent’s working
capital ratio, which in turn should result in an increase in cash flow. This
improvement can come from, for example, improvements in collections and the
management of payables. The target for fiscal 2020 is to improve this ratio by
one percentage point. Annual Capital Deployed is calculated as the 12-month
average of the Working Capital ratio using actual results at budget rates, where
the ratio is (Working Capital) / (annualized computation of last-90-days
revenue).
Achievement against each goal—EBITDA, Revenue, and Annual Capital Deployed—is
measured separately, and an achievement factor is assigned based on the
attainment against each goal. These achievement factors are then weighted—65%
for EBITDA, 20% for Revenue, and 15% for Annual Capital Deployed—to determine an
overall business achievement factor (BF).
For fiscal 2020, the Committee has established the payout scales set forth
below, which are used to convert the achievement against a goal to the
achievement factor used to calculate the MIP.















--------------------------------------------------------------------------------





EBITDA and Revenue Payout Scale



% of TargetAchievement
Factor
AssignedComment% of TargetAchievement
Factor
AssignedComment>125%200.00%100%100.00%Target125%200.00%Maximum99%97.50%124%195.00%98%95.00%123%190.00%97%92.50%122%185.00%96%90.00%121%180.00%95%87.50%120%175.00%94%85.00%119%170.00%93%82.50%118%165.00%92%80.00%117%160.00%91%77.50%116%155.00%90%75.00%115%150.00%89%72.50%114%145.00%88%70.00%113%140.00%87%67.50%112%135.00%86%65.00%111%130.00%85%62.50%110%125.00%84%60.00%109%122.50%83%57.50%108%120.00%82%55.00%107%117.50%81%52.50%106%115.00%80%50.00%Threshold105%112.50%<
80%ZeroCommittee
Discretion104%110.00%103%107.50%102%105.00%101%102.50%100%100.00%Target

100% performance results in a 100% achievement factor. Performance above and
below target increases or decreases the achievement factor as indicated in the
chart above. The minimum achievement factor is 80%–below that, the assigned
achievement factor is 0% (though the Committee remains free, in its sole
discretion, to still make a MIP award in respect of this Business Performance
Factor). Similarly, the maximum achievement factor is 125%–above that, the
assigned achievement factor remains the same.







--------------------------------------------------------------------------------



Corporate Annual Capital Deployed Payout Scale
mipimage21.jpg [mipimage21.jpg]
Reducing our Annual Capital Deployed by one percentage point results in a 100%
achievement factor, with the achievement factor increasing and deceasing based
on performance against the target. The minimum achievement factor is
-0.25%–below that, the assigned achievement factor is 0% (though the Committee
remains free, in its sole discretion, to still make a MIP award in respect of
this Business Performance Factor). Similarly, the maximum achievement factor is
‑2.00%–above that, the assigned achievement factor remains the same. The Annual
Capital Deployed Scale may differ within one or more of Catalent’s Business
Units.
Set forth below is a chart showing, at multiple example levels of achievement,
how the three separate business performance factors–EBITDA, Revenue, and Annual
Capital Deployed–can come together to give participants a singled combined BF.
mipimage31.jpg [mipimage31.jpg]
Note: For fiscal 2020, the Committee has set the EBITDA and revenue performance
thresholds at 80% of target and the Corporate Annual Capital Deployed at ‑0.25%.
Funding for the MIP is dependent on achievement of at least one of the threshold
levels. If no hurdles are met, MIP awards can only occur at the sole discretion
of the Committee.




--------------------------------------------------------------------------------



Individual Performance Factor (IPF)
Each year, MIP participants, in collaboration with their managers, establish
appropriate individual performance goals based on their roles. These goals
should be aligned with the business performance goals established for Catalent
overall. At fiscal year-end, managers determine each participant’s individual
performance factor (IPF) based on the participant’s overall performance for the
year, including achievement of the participant’s individual performance goals.
In general, the IPF ranges from 0 to 150%.
For fiscal 2020, MIP participants who receive a performance rating of “Did Not
Meet Expectations” will receive a zero IPF and will not be eligible for payout
under the MIP regardless of the BF achievement.
The Business and Individual Performance Factors Are Combined to Determine the
MIP Award
At the beginning of each fiscal year, a target MIP payout is set for each
participant, usually expressed as a percentage of base salary. The amount
actually paid to the participant following the end of the fiscal year is
dependent on both the participant’s combined business achievement percentage (a
non-discretionary fixed amount) and the individual performance factor assigned
to the participant (based on manager’s discretion). For fiscal 2020, the
combined BF is weighted 70%, and the IPF is weighted 30%, in order to obtain an
overall combined performance factor, which is expressed as a percentage and then
applied against the target. Because each BF can range from 0% to 200%, and the
IPF can range from 0% to 150%, the total MIP payout can range from 0% to 185% of
the target payout amount.
MIP Calculation Summary for Fiscal 2020
Set forth below is a graphical summary of the MIP calculation process. For
participants with multiple business factors (overall, BU, and site/region), the
business factor calculation is performed separately for each segment, then
combined as a weighted average, in order to determine an overall combined BF.




--------------------------------------------------------------------------------



mipimage41.jpg [mipimage41.jpg]
Sample MIP calculation for illustrative purposes:
In this example, we assume that all relevant business metrics perform at target.
We also assume that the participant has a base salary of $100,000 and a MIP
target of 15%, and that the participant ends the fiscal year with an individual
performance factor of 100%.




--------------------------------------------------------------------------------



mipimage51.jpg [mipimage51.jpg]


Performance Updates During the Fiscal Year
The MIP design is open and transparent, reflecting Catalent’s confidence that
Company leaders can deliver on its challenging but achievable goals.
Throughout the fiscal year, participants should review their progress against
their personal goals with their managers. The senior management team will also
provide updates on Catalent’s progress against its business goals. These
individual and team updates will help participants to track their and the
Company’s progress toward annual MIP funding and payout.
Effect of Employment Status Changes on Eligibility (Subject to Local Laws)
Your eligibility to receive a MIP award is affected by your employment status at
payout. Listed below are payout provisions pertaining to different termination
scenarios:



--------------------------------------------------------------------------------




Event
Occurring prior to April 1, 2020
Occurring between April 1, 2020 and MIP payment (scheduled for Sept. 2020)
Voluntary termination (including resignation and job abandonment)Not eligible
for payout
Involuntary termination for cause* or for other than
reduction-in-force/restructure/divestiture
Not eligible for payoutInvoluntary termination due to
reduction-in-force/restructure/divestitureNot eligible for payoutEmployees with
continuous MIP-eligible service through the date of termination, where at least
90 days of that service occurred in fiscal 2020, will be eligible for payout at
the normal payout date based on actual company/BU/site results (pro-rated for
the portion of the year in service) and IPF as determined by the employees’
manager (similarly pro-rated)
Death or Disability**
Employees with continuous MIP-eligible service through the date of death or
Disability, where at least 90 days of that service occurred in fiscal 2020, will
be eligible for payout at the normal payout date based on actual company/BU/site
results (pro-rated for the portion of the year in service) and IPF as determined
by the employees’ manager (similarly pro-rated)
Retirement***
Not eligible for payoutEmployees with at least 90 days of MIP-eligible service
in fiscal 2020 will be eligible for payout at the normal payout date based on
actual company/BU/site results (pro-rated for the portion of the year in
service) and IPF as determined by the employees’ manager (similarly
pro-rated)Certain leaves of absence (LOA) may affect eligibility. Applicable LOA
policies should be consulted on a regional basis.


* Management reserves the right to determine in its sole discretion whether an
individual termination of a participant is for cause.
** The definition of Disability shall be as set forth in the Plan.
*** A termination (other than a termination when grounds existed for a
termination for cause at the time thereof) initiated by a participant that
occurs on or after the date on which the sum of the participant’s age and period
of service (calculated in months) equals sixty-five (65) years, so long as the
participant is at least fifty-five (55) years old.







--------------------------------------------------------------------------------



Eligibility Guidelines for New Hires and Newly Eligible Employees
If an employee’s start date or entry into a MIP-eligible position during the
fiscal year is between July 1 and March 31 of a fiscal year, then the MIP target
amount for that employee will be prorated to reflect the portion of that fiscal
year during which the employee was eligible. Any employee with a start date or
entry into a MIP-eligible position during the final quarter of a fiscal year
(April 1 through June 30) will not be eligible for participation in the MIP for
that fiscal year.
Timetable for Bonus Determination and Payment
After the close of the fiscal year, BF determinations are made and overall MIP
funding is calculated.
At the appropriate time during the Catalent annual performance management cycle,
year-end performance reviews are completed and managers determine and assign
MIP-eligible participants an applicable IPF value based on assessments of
individual performance against goals.
Individual MIP awards are typically communicated within 90 days of the end of
the fiscal year (generally in September).
Clawback/Forfeiture
A participant’s participation in the MIP may be cancelled by the Committee in
its sole discretion, or the Committee in its sole discretion may require that a
MIP award paid to a participant be forfeited and repaid to the Company, if the
participant has engaged in or engages in any Detrimental Activity, as defined in
the Plan and summarized below. In addition, if a participant receives any amount
in excess of what the participant should have received under the terms of the
MIP for any reason (including by reason of a financial restatement, mistake in
calculation, or other administrative error), then the Participant shall be
required to repay any such excess amount to the Company. Without limiting the
foregoing, all MIP awards are subject to reduction, cancellation, forfeiture, or
recoupment to the extent necessary to comply with applicable law.
“Detrimental Activity” means any of the following: (i) unauthorized disclosure
of any confidential or proprietary information of the Company or its affiliates;
(ii) any activity that would be grounds to terminate a participant’s employment
for Cause; (iii) whether in writing or orally, maligning, denigrating or
disparaging the Company, its affiliates or their respective predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities,
or otherwise publishing (whether electronically, in writing or orally)
statements that tend to portray any of the aforementioned persons or entities in
an unfavorable light; (iv) the breach of any non-competition, non-solicitation
or other agreement containing restrictive covenants, with the Company or its
affiliates; or (v) fraud or conduct contributing to any financial restatement or
irregularity, as determined by the Committee in its sole discretion.
Notwithstanding the foregoing, this definition is not intended to, and shall not
be interpreted in a manner that limits or restricts a participant (or any other
person or entity) from (1) initiating communications directly with,



--------------------------------------------------------------------------------



cooperating with, providing relevant information to, or otherwise assisting in
an investigation by (A) the U.S. Securities and Exchange Commission (the SEC) or
any other governmental, regulatory, or legislative body regarding a possible
violation of any federal law relating to fraud or any SEC rule or regulation; or
(B) the U.S. Equal Employment Opportunity Commission or any other governmental
authority with responsibility for the administration of fair employment
practices laws regarding a possible violation of such laws; (2) responding to
any inquiry from any such governmental, regulatory, or legislative body or
official or governmental authority; or (3) participating, otherwise assisting in
any governmental action, investigation, or proceeding relating to a possible
violation of any such law, rule or regulation.
Important Information Regarding the Summary
Participation in the MIP in any year is not a guarantee of participation in any
future year. The application of the MIP to any given individual may vary
depending on various circumstances, including the terms of any applicable
employment contract, applicable regional laws governing employment, benefits, or
payments under benefit plans applicable to only a subset of employees, and the
terms of any applicable collective bargaining or employment agreement.
Furthermore, the Company reserves the right to modify or cancel the MIP at any
time, with or without notice to employees, to the fullest extent permitted by
applicable law. In addition, separation from Catalent employment may affect a
participant’s ability to participate in the MIP or the amount of the
participant’s benefits in ways that are not fully described in this summary plan
description. Employees with questions concerning eligibility for the MIP or the
terms and conditions of the plan may contact their Catalent Human Resources
representatives.



